 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MULUGETA ATSBAHA,                                No. 2:19-cv-1462 KJM DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    WILLIAM BARR, ATTORNEY
      GENERAL,
15

16                       Defendant.
17

18          Plaintiff Mulugeta Atsbaha is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

20   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

21   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about the denial of “Equal

22   Employment Opportunity.” (Compl. (ECF No. 1) at 5.)

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiff’s complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most

27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5           The minimum requirements for a civil complaint in federal court are as follows:

 6                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 7                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 8                   judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.     Plaintiff’s Complaint

11           Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing

12   that plaintiff is entitled to relief. In this regard, the complaint simply alleges that plaintiff “was

13   denied Equal Employment Opportunity under the law . . . 9 times” and was the “only person . . .

14   laid off in the Sacramento FBI.” (Compl. (ECF No. 1) at 5.) No facts are alleged or causes of

15   action asserted.

16           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

17   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

18   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

19   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

20   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

21   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

22   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

23   557). A plaintiff must allege with at least some degree of particularity overt acts which the

24   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

25           Attached to plaintiff’s complaint is a U.S. Equal Employment Opportunity Commission

26   Decision. (ECF No. 1 at 8.) That decision notes that plaintiff alleged claims of discrimination in

27   violation of Title VII of the Civil Rights Act and the Age Discrimination in Employment Act

28   (“ADEA”). (Id.)
                                                          3
 1             “To establish a prima facie case under Title VII, a plaintiff must offer proof: (1) that the

 2   plaintiff belongs to a class of persons protected by Title VII; (2) that the plaintiff performed his or

 3   her job satisfactorily; (3) that the plaintiff suffered an adverse employment action; and (4) that the

 4   plaintiff’s employer treated the plaintiff differently than a similarly situated employee who does

 5   not belong to the same protected class as the plaintiff.” Cornwell v. Electra Cent. Credit Union,

 6   439 F.3d 1018, 1028 (9th Cir. 2006). “In a failure-to-promote case, a plaintiff may establish a

 7   prima facie case of discrimination in violation of the ADEA by producing evidence that he or she

 8   was (1) at least forty years old, (2) qualified for the position for which an application was

 9   submitted, (3) denied the position, and (4) the promotion was given to a substantially younger

10   person.” Shelley v. Geren, 666 F.3d 599, 608 (9th Cir. 2012).

11             Here, however, the complaint does not attempt to explain what claim plaintiff is asserting

12   against the defendant or what facts support that claim. Accordingly, plaintiff’s complaint will be

13   dismissed.

14   III.      Leave to Amend

15             The undersigned has carefully considered whether plaintiff may amend the complaint to

16   state a claim upon which relief can be granted. “Valid reasons for denying leave to amend

17   include undue delay, bad faith, prejudice, and futility.” California Architectural Bldg. Prod. v.

18   Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n

19   v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to

20   amend shall be freely given, the court does not have to allow futile amendments).

21             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

22   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

23   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

24   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

25   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

26   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

27   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

28   1988)).
                                                          4
 1          Here, given the vague and conclusory nature of the complaint’s allegations, the

 2   undersigned cannot yet say that it appears beyond doubt that leave to amend would be futile.

 3   Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted leave to file an

 4   amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file an amended

 5   complaint “the tenet that a court must accept as true all of the allegations contained in a complaint

 6   is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

 7   supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While

 8   legal conclusions can provide the complaint’s framework, they must be supported by factual

 9   allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line from

10   conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

11          Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

12   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

13   in itself without reference to prior pleadings. The amended complaint will supersede the original

14   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

15   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

16   and identified in the body of the complaint, and each claim and the involvement of each

17   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

18   must also include concise but complete factual allegations describing the conduct and events

19   which underlie plaintiff’s claims.

20                                              CONCLUSION

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The complaint filed July 31, 2019 (ECF No. 1) is dismissed with leave to

23   amend. 1

24          2. Within twenty-eight days from the date of this order, an amended complaint shall be

25   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

26

27
     1
       Plaintiff need not file another application to proceed in forma pauperis at this time unless
28   plaintiff’s financial condition has improved since the last such application was submitted.
                                                         5
 1   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number

 2   assigned to this action and must be titled “Amended Complaint.”

 3          3. Failure to comply with this order in a timely manner may result in a recommendation

 4   that this action be dismissed.

 5   DATED: November 14, 2019                               /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         6
